DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 05/06/2022 has been entered into this application. 

Continued Examination under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/24/2022 has been entered.

CLAIM INTERPRETATION

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“an expansion circuit”, “inspection circuit”, “a preference-setting circuit”, “an improvement-suggestion circuit” and “an identification circuit” in claims 1, 3, 4, 5, 6, 8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.

11.	The claimed invention is directed to an abstract idea without significantly more. The claims recites expanding, determining, calculating, comparing, data gathering and manipulation of data. Specifically, the independent claims recite “expansion circuit” is a mental step for expanding data, “obtain material composition” is data gathering, “compare” is a mathematical concept, “preference-setting module” is a data manipulation step (also a mental step, mentally change the preferences) and “improvement-suggestion circuit” is a step of data gathering and manipulation of data which is a mathematical concept which describes the relationship between the different stages of data manipulation. This judicial exception is not integrated into a practical application because the generically recited elements/steps (expanding, calculating, comparing) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a system. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (database, threshold) only store and retrieve information in memory and these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Regarding Claim 1, All the steps/processes are directed to abstract ideas such as “expansion circuit (mental step for routine data expanding)", "obtain material (routine data gathering, as just receiving data)", “compare (mathematical concept for comparing data sets), “preference-setting circuit (a data manipulation step) and “improvement-suggestion circuit (a mathematical concept, insignificant post solution activity). 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for obtaining the data for the system and all the steps/processes are directed to data manipulation by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data for the system. 

Therefore, those steps/processes are abstract ideas and Claim 1 is determined to be directed to a 101 rejection as a whole.

Regarding Claim 2, directed to an abstract idea due to routine data gathering. 
Therefore, Claim 2’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.
Regarding Claim 3, directed to an abstract idea due to routine data manipulation.

Therefore, Claim 3’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 4, directed to an abstract idea due to routine data gathering and manipulation. 

Therefore, Claim 4’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 5, directed to an abstract idea due to routine data gathering and manipulation. 

Therefore, Claim 5’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 6, directed to an abstract idea for the same reason as Claim 1.
Regarding Claim 7, directed to an abstract idea for the same reason as Claim 2.

Regarding Claim 8, directed to an abstract idea for the same reason as Claim 3.

Regarding Claim 9, directed to an abstract idea for the same reason as Claim 5.

Regarding Claim 10, directed to an abstract idea due to insignificant post solution activity, routine data gathering and manipulation.

Accordingly, for the reasons provided above, claims 1-10 are directed to an abstract idea and are not patent eligible under 35 USC 101.

Allowable Subject Matter

10.	Claims 1-10 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.

Reason for Allowance

11.	The following is a statement of reasons for the indication of allowable subject matter: 

12.	As to claims 1 and 6, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “a preference-setting circuit, wherein when the inspection circuit determines that the value of a specific element in the material composition exceeds the corresponding substance threshold, the preference-setting circuit automatically selects a replacement constituent and replaces the specific element with the replacement constituent according to preference settings”, along with all other limitations of claims 1 and 6. 

13.	D’hooghe (US 2008/0154749 A1) teaches a substance inspection system but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
14.	Applicant' s argument, filed on 05/06/2022, with respect to U.S.C. 112 have been fully considered and they are persuasive. Therefore, the rejection is withdrawn.

Applicant’s arguments filed on 05/06/2022 with respect to Claim Interpretation Under 35 U.S.C. § 112(f) (Argument, Page 6-7) have been fully considered but they are not persuasive.

The Applicant is advised to review M.P.E.P. § 2181(I): “If a claim limitation recites a term and associated functional language, the examiner should determine whether the claim limitation invokes 35 U.S.C. 112(f). Application of 35 U.S.C. 112(f)  is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution.

“Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996)”.

Accordingly, examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Therefore, it is evident from the above discussion that the claim language recited “an expansion circuit”, “inspection circuit”, “a preference-setting circuit”, “an improvement-suggestion circuit” and “an identification circuit” in claims 1, 3, 4, 5, 6, 8 and 9 are not the definite structure. 

Applicant’s arguments, filed on 05/06/2022, with respect to claims 1-10 under 35 U.S. C. 101 have been fully considered and they are not persuasive (Argument, Page 7-8).

	The Applicant’s argument regarding “practical application” (Argument, Page 7-8) is not persuasive. An integrated circuit is not a practical application because it merely reciting a generic computing device which is a conventional computing device. An abstract idea implemented on a conventional processing circuit is not 101 eligible.

	The Applicant’s argument regarding “expansion circuit” (Argument, Page 8) is a mental step is not persuasive.

	The mental step is performed “on a system” in this case a generic processing device, where the generic processing device is not a practical application (see Alice and MPEP 2106.II: With regard to the second criterion for eligibility, the Alice/Mayo test, claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception). For example, the patentee in Synopsys argued that the claimed methods of logic circuit design were intended to be used in conjunction with computer-based design tools, and were thus not mental processes. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 1480-81 (Fed. Cir. 2016). The court disagreed, because it interpreted the claims as encompassing nothing other than pure mental steps (and thus falling within an abstract idea grouping) because the claims did not include any limitations requiring computer implementation.) An abstract idea implemented on a conventional processing circuit is not 101 eligible.

Adding "integrated circuit" and changing "module" to "circuit" does not make the claims 101 ineligible. Disclosed "circuit" in the specification it is clear that it is just referring to use of generic computer processing equipment, which does not make the claimed mental process into a particular practical application. It all read like a generic computer with a program on it that obtained material composition data from a database (not from actual measurements) and then thought about it and made a "replacement" only if a specific element exceeds the corresponding threshold due to regulations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886